DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-5 are pending. Claim 1 has been amended. Claims 2 and 6 have been canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubar (5,768,912).
Regarding Claim 1: Dubar teaches a fluid cooling apparatus (see Figures 5-6) comprising:
a heat exchanger (100, 101, 102, 103, 104) to cool a fluid in multistages (Column 11, lines 55-67;  Column 12, lines 4-8);
an expansion unit (106, 107, 108) comprising a plurality of expanders (106, 107, 108), which configured to receive refrigerants through a plurality of loops (see multistages in Figure 5) from the heat exchanger (100, 101, 102, 103, 104) to expand the refrigerants and supply the expanded refrigerants having different temperatures and pressures (Column 11, lines 55-67 and Column 12, lines 4-8) to the heat exchanger (100, 101, 102, 103, 104) such that the heat exchanger cools the fluid in multistages (Column 11, lines 55-67;  Column 12, lines 4-8);
a precompression unit (112, 111, 113) comprising a plurality of precompressors (112,111,113), which configured to receive the refrigerants from the heat exchanger (100, 101, 102, 103, 104) to compress the refrigerants and discharge the compressed refrigerants at the same pressure (Column 12, lines 21-22);
a mixing tube (26, 33, 34, 35, 18, 37) configured to mix the refrigerants discharged from the precompression unit (112, 111, 113) to supply the mixed refrigerant; 
and a main compression unit (105) connected to the mixing tube (26, 33, 34, 35, 18, 37) to compress the mixed refrigerant and supply the compressed refrigerant to the heat exchanger (100, 101, 102, 103, 104), wherein the expanders (106, 107, 108) of the 
Regarding Claim 3: Dubar further teaches wherein the plurality of expanders (106, 107, 108) comprises a first expander (107), a second expander (106), and a third expander (108), which are configured to expand the refrigerants having different temperatures (Column 11, lines 55-67 and Column 12, lines 4-7), and the plurality of precompressors (111, 112, 113) comprises a first precompressor (112) coaxially connected to the first expander (107) to compress the refrigerant discharged from the first expander (107), a second precompressor (111) coaxially connected to the second expander to compress the refrigerant discharged from the second expander (106), and a third precompressor (113) coaxially connected to the third expander (108) to compress the refrigerant discharged from the third expander (108).
	Regarding Claim 4: Dubar further teaches wherein the main compression unit (105) comprises a plurality of compressors (see Figure 5) that are connected in series to each other (see Figure 5), and the refrigerants supplied to the mixing tube (26 and 33, of 26, 33, 34, 35, 18, 37) are compressed by sequentially passing through the plurality of compressors (see Figure 5).

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al. (US 2015/0204603 A1), hereafter referred to as “Sheng.”
Regarding Claim 1: Sheng teaches a fluid cooling apparatus (see Figure 9) comprising:
a heat exchanger (3) to cool a fluid in multistages (paragraph [0039], lines 12-17);
an expansion unit (19, 20, 24) comprising a plurality of expanders (19, 20, 24), which configured to receive refrigerants through a plurality of loops (see Figure 9) from the heat exchanger (3) to expand the refrigerants and supply the expanded refrigerants having different temperatures and pressures (paragraph [0039], lines 12-17) to the heat exchanger (3) such that the heat exchanger (3) cools the fluid in multistages (paragraph [0039], lines 12-17);
a precompression unit (26, 15, 17) comprising a plurality of precompressors (26,15,17), which configured to receive the refrigerants from the heat exchanger to compress the  refrigerants and discharge the compressed refrigerants at the same pressure (paragraph [0037], lines 6-7);
	a mixing tube (line with 23 up to 18, see Figure 9) configured to mix the refrigerants discharged from the precompression unit (26, 15, 17) to supply the mixed refrigerant (line portion up to 18); 
and a main compression unit (11, 13, 22) connected to the mixing tube (line with 23 up to 18, see Figure 9) to compress the mixed refrigerant and supply the compressed refrigerant to the heat exchanger (3), wherein the expanders (19, 20, 24) of the expansion unit (19, 20, 24) and the precompressors (26, 15, 17) of the precompression unit (26, 15, 17) are operatively connected to each other (see common shafts in Figure 9).
	Regarding Claim 3: Sheng further teaches wherein the plurality of expanders (19, 20, 24) comprises a first expander (24), a second expander (20), and a third expander (19), which are configured to expand the refrigerants having different temperatures (paragraph [0039], lines 12-17), and the plurality of precompressors (26, 15, 17) comprises a first precompressor (26) coaxially connected to the first expander (24) to compress the refrigerant discharged from the first expander (24), a second precompressor (15) coaxially connected to the second expander (20) to compress the refrigerant discharged from the second expander (20), and a third precompressor (17) coaxially connected to the third expander (19) to compress the refrigerant discharged from the third expander (19).
Regarding Claim 4: Sheng further teaches wherein the main compression unit (11, 13, 22) comprises a plurality of compressors (see Figure 9) that are connected in series to each other (see Figure 9), and the refrigerants supplied to the mixing tube (line with 23 up to 18, see Figure 9) are compressed by sequentially passing through the plurality of compressors (see Figure 9).
Regarding Claim 5: Sheng further teaches further comprising a cooler (23) connected to the mixing tube (line with 23 up to 18, see Figure 9) between the precompression unit (26, 15, 17) and the main compression unit (11, 13, 22) to cool the mixed refrigerant (see Figure 9).




Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
In regards to the arguments on pages 4-6 against the Dubar reference are not persuasive. The structure disclosed by Dubar is a system in which heat exchange and cooling takes place in all of the structures. The heat exchangers (100, 101, 102, 103) exchanges heat with all of the legs/piping that passes through them. The gas travels through each exchanger, further the claims do not prohibit the heat exchanger from being in several discrete pieces/units. 
In response to applicant's arguments on pages 6 to 9 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the heat exchanger is one integral/unitary structure or that the multistage cooling occurs in a specific order, or that the structures recited are in a particular fluid order) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Sheng reference teaches a system in which heat exchange and cooling takes place in all of the structures. The heat exchanger (3) exchanges heat with all of the legs/piping that passes through them. The gas travels through the exchanger (3), the expanders, the precompressors, and compressors. Applicant’s claims do not require a specific configuration circulation path, or specific structural order. 
Lastly, applicant’s arguments are towards the functional limitations and operational performance of the apparatus. The claims are for an apparatus. Therefore, the arguments are moot and the process/methods steps are not relevant. See MPEP 2173.05(p) II. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hass, Jr. et al. (US 6,220,053 B1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763